Citation Nr: 1403272	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-44 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension, with special monthly pension (SMP) based on the need for the regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant had active military service from February 1958 to February 1964.   

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 administrative decision in which the ROIC denied the appellant's claim for nonservice-connected pension benefits, to include special monthly pension benefits.  The appellant filed a notice of disagreement (NOD) in October 2009, and the RO issued a statement of the case (SOC) in October 2010.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2010.  

In his substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  However, the appellant did not appear for a travel Board hearing scheduled for December 2013 and the hearing request is considered withdrawn.  

In January 2014, a Deputy Vice Chairman advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.   

2.  The appellant did not serve in the Republic of Vietnam, and did not have military service during the Korean Conflict or Vietnam Era as defined by law; hence, he did not have war time service for VA pension purposes and, thus, does not meet the threshold eligibility requirement for nonservice-connected pension.  

3.  As the appellant is not eligible to receive nonservice-connected pension benefits, he is not eligible to receive SMP on any basis.

CONCLUSION OF LAW

As the Veteran does not meet the requisite service requirement for eligibility for nonservice-connected pension, the claim for that benefit, with SMP based on A&A, is without legal merit.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.351, 3.352 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In connection with the claim decided herein, the Veteran and his representative have been notified of the reasons for the denial of the claims, and have been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit. As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  

II.  Analysis

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct. 38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2013).  

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 (2013).  Under the provisions of 38 C.F.R. § 3.2(e) the dates of the Korean conflict are from June 27, 1950 through January 31, 1955, inclusive.  Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  

The threshold issue to initially address in a pension case is whether the appellant has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue.  

Here, it is not disputed that the appellant served on active duty from February 28, 1958 to May 23, 1962, with a second consecutive period of service from May 24, 1962 to February 27, 1964.  Accordingly, the appellant did not have any active service during the Korean conflict; and did not serve during the legally recognized Vietnam era extending from August 5, 1964 and ending on May 7, 1975, inclusive.  

However, if the appellant actually served in Vietnam, he would meet the threshold service requirements for pension eligibility, based on the legally defined dates of the Vietnam War, February 28, 1961 to May 7, 1975.  The Veteran's DD Form 214 indicates no foreign service, including service in the Republic of Vietnam.  The Veteran denied serving in the Republic of Vietnam, on his July 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  Significantly, in September 2009, the service department determined that there was no evidence in the appellant's file to substantiate any service in the Republic of Vietnam.   

As the appellant had no service in the Republic of Vietnam, the outcome in this case is controlled by the provisions of 38 U.S.C.A. § 101(29)(B) and the last sentence of 38 C.F.R. § 3.2(f) wherein the beginning date of pension qualifying service - August 5, 1964-occurred after the appellant was discharged in February  1964.  Based on his dates of service, the appellant's documented period of active military duty occurred entirely during peacetime as defined by VA statute and regulation.   

In accordance with the governing legal authority, payment of VA nonservice-connected pension benefits may only be made to veterans of a period of war.  Although the general rule requires that a veteran serve for a period of 90 days or more during a period of war, the exceptions to this rule would still allow payment of nonservice-connected pension to any individual who had at least 90 days of active military duty, during which there was at least one day which overlapped with a recognized wartime period.  The appellant does not have one or more days of active military service during a recognized period of war.  

In summary, no part of the appellant's service was during a period of war.  See 38 C.F.R. § 3.2.  As the Veteran does not meet the threshold eligibility requirement for award of nonservice-connected pension, he simply cannot establish entitlement to such benefit.  The Board further notes that while the Veteran claims SMP based on A&A, special monthly pension is simply an increased level of VA pension benefits, for which the appellant has not established threshold eligibility.  38 C.F.R. § 3.351.  As the appellant is not eligible to receive nonservice-connected pension, he is not eligible to receive nonservice-connected pension at a higher, special monthly rate under 38 C.F.R. § 3.351.  

Under these circumstances, the claim for nonservice-connected pension, with SMP based on A&A, must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for nonservice-connected pension, with SMP based on A&A, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


